          Case 1:20-cv-10672-RGS Document 9 Filed 04/09/20 Page 1 of 4



                   UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MASSACHUSETTS

                      CIVIL ACTION NO. 20-10672-RGS

                           THOMAS A. HICKEY, III

                                       v.

                     SUFFOLK SUPERIOR COURT
            SUFFOLK COUNTY DISTRICT ATTORNEY’S OFFICE
                MAGISTRATE JUDGE JENNIFER BOAL
                    NEIL J. GALLAGHER, JR., and
                       CAROLINE HUMPHREY

                                   ORDER

                                 April 9, 2020

STEARNS, D.J.

      Claiming a “history of lung problems,” plaintiff Thomas Hickey, III

brings this civil suit and request for injunctive relief against a variety of

federal and state government entities and officials claiming that his

detention in a Massachusetts Correctional facility may result in the

contraction of the coronavirus.1 Pl.’s Aff. at 3 and Ex. A (Dkt 8-1 and 8-2).

Pursuant to 28 U.S.C. § 1915A, the court must screen and dismiss claims by

prisoners if it determines, among other things, that the Complaint fails to

state viable claims upon which relief can be granted. See 28 U.S.C. §



      For purposes of this Order, the court construes the facts set out in the
      1

motion for preliminary injunction (Dkt. #2) together with the Complaint.
          Case 1:20-cv-10672-RGS Document 9 Filed 04/09/20 Page 2 of 4



1915A(b). As set out below, Hickey’s Complaint is dismissed for failure to

state a claim upon which relief can be granted pursuant to 28 U.S.C. §1915A,

his motion for injunctive relief is denied, and no filing fee is assessed.

      The claims against Suffolk Superior Court and Suffolk County District

Attorney’s Office appear to be brought as a civil rights action under 42 U.S.C.

§ 1983. As an initial matter, the court must abstain from interference with

Hickey’s state criminal charges pursuant to Younger v. Harris, 401 U.S. 37

(1971).2 Notwithstanding, Hickey’s claims against these two state entities are

barred by Eleventh Amendment sovereign immunity. See Azubuko v.

Massachusetts Asst. Atty. Gen., 2006 WL 3511355, at *2 (D.N.H. Dec. 4,


      2Hickey’s claim that his potential extended pretrial detention might
expose him COVID-19 due to current overcrowding conditions in the
Massachusetts jails is premature. Indeed, according to the motion, Hickey
has not yet heard whether his trial is further postponed. Further, his
Complaint was signed on April 2, 2020, the day before the Massachusetts
Supreme Judicial Court’s April 3, 2020 Order responding to pre-trial
detainee concerns about COVID-19:

      Due to the crisis engendered by the COVID-19 pandemic, pretrial
      detainees who have not been charged with an excluded offense .
      . . are entitled to a rebuttable presumption of release on personal
      recognizance, and a hearing within two business days of filing a
      motion for reconsideration of bail and release, in accordance
      with the procedures set forth in this opinion.
Comm. for Pub. Counsel Servs. v. Chief Justice of Trial Court, No. SJC-
12926, 2020 WL 1659939, at *14 (Mass. Apr. 3, 2020). Hickey (or
presumably his criminal counsel) would not have had an opportunity to
explore the applicability of the Supreme Judicial Court’s Order to his present
circumstances.
                                       2
        Case 1:20-cv-10672-RGS Document 9 Filed 04/09/20 Page 3 of 4



2006) (Suffolk Superior Court is immune from suit as an arm of the state

under the Eleventh Amendment); Miller v. City of Bos., 297 F. Supp. 2d 361,

369 (D. Mass. 2003) (District Attorney’s Office is immune from civil rights

action under the Eleventh Amendment).

      While the allegations in Hickey’s pleadings are focused on potential

future harm and fail to address these official’s role in those claims, the court

can only assume that they are named as parties relating to their judicial and

prosecutorial functions. Any claims against United States Magistrate Judge

Jennifer Boal are barred by the doctrine of absolute judicial immunity as her

actions taken with regard to Hickey were performed within the scope of her

judicial authority. See Bradley v. Fisher, 80 U.S. 335, 347 (1872) (Judicial

immunity “is a general principle of the highest importance to the proper

administration of justice . . . . Liability . . . would destroy that independence

without which no judiciary can be either respectable or useful. . . . Nor can

this exemption of the judges from civil liability be affected by the motives

with which their judicial acts are performed.”); see also Zenon v. Guzman,

924 F.3d 611, 617 (1st Cir. 2019). Similarly, Assistant District Attorney

Caroline Humphrey and Assistant United States Attorney Neil Gallagher

enjoy prosecutorial immunity from civil suits resulting from the performance




                                       3
        Case 1:20-cv-10672-RGS Document 9 Filed 04/09/20 Page 4 of 4



of their government duties. See Imbler v. Pachtman, 424 U.S. 409 (1976);

Harrington v. Almy, 977 F.2d 37, 41 (1st Cir. 1992).

      For the reasons stated, the Complaint is DISMISSED and the motion

for injunctive relief is DENIED. The Clerk is directed to enter a separate

order of dismissal of this action with prejudice and close the case.

                                    SO ORDERED.

                                    Richard G. Stearns_____________
                                    UNITED STATES DISTRICT JUDGE




                                      4
